

116 HR 7390 IH: To amend title 10, United States Code, to add to matters covered by counseling in the Transition Assistance Program.
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7390IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Miss Rice of New York introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to add to matters covered by counseling in the Transition Assistance Program.1.Counseling in the Transition Assistance Program regarding sexual assault, sexual or gender harassment, and intimate partner violenceSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(20)Information concerning health care (including mental health care) furnished by the Secretary of Veterans Affairs to veterans and members of the Armed Forces who have survived sexual assault, sexual or gender harassment, or intimate partner violence..